Exhibit 10.1 Loan Agreement entered into on September 20, 2011, by and between Move, Inc. and Bank of America, N.A. LOAN AGREEMENT This Loan Agreement (this “Agreement”) dated as of September 20, 2011, is between BANK OF AMERICA, N.A. (the “Bank”) and MOVE, INC., a Delaware corporation (the “Borrower”). 1. LINE OF CREDIT AMOUNT AND TERMS 1.1 Line of Credit Amount. (a) During the availability period described below, the Bank will provide a line of credit to the Borrower. The amount of the line of credit (the "Commitment") is Twenty Million Dollars ($20,000,000.00). (b) This is a revolving line of credit. During the availability period, the Borrower may (i) make borrowings of principal in such amounts as it requests from time to time, so long as the principal outstanding does not exceed the Commitment, and (ii) repay outstanding principal in such amounts as it wishes from time to time, so long as it repays all outstanding principal by the Expiration Date. (c) The Borrower agrees not to permit the principal balance outstanding to exceed the Commitment. If the Borrower exceeds this limit, the Borrower will immediately pay the excess to the Bank upon the Bank's demand. 1.2 Availability Period. This line of credit is available between the date of this Agreement and August 31, 2013, or such earlier date as the availability may terminate as provided in this Agreement (the "Expiration Date"). 1.3 Repayment Terms. (a) Except to the extent an optional interest rate applies (in which case Section 2.1 will apply), the Borrower will pay interest monthly, in arrears, commencing on October 1, 2011 (relating to any principal outstanding hereunder, from the Closing Date (as hereinafter defined) through September 30, 2011), and then on the same day of each month thereafter during which there is any principal outstanding hereunder, until payment in full of any principal outstanding under this Agreement. (b) The Borrower will repay in full any principal, interest or other charges outstanding under this facility no later than the Expiration Date. 1.4 Interest Rate. (a) The interest rate is a rate per year equal to the BBA LIBOR Daily Floating Rate plus 250 basis points. 1 (b) The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest equal to the rate per annum equal to the British Bankers Association LIBOR Rate ("BBA LIBOR") as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as selected by the Bank from time to time) as determined for each banking day at approximately 11:00 a.m. London time two (2) London Banking Days prior to the date in question, for U.S. Dollar deposit (for delivery on the first day of such interest period) with a one month term, as adjusted from time to time in the Bank's sole discretion for reserve requirements, deposit insurance assessment rates and other regulatory costs. If such rate is not available at such time for any reason, then the rate for that interest period will be determined by such alternate method as reasonably selected by the Bank. A "London Banking Day" is a day on which banks in London are open for business and dealing in offshore dollars. 1.5 Optional Interest Rate. Instead of the interest rate based on the BBA LIBOR Daily Floating Rate, the Borrower may elect the optional interest rate listed below during interest periods designated pursuant to Section 2.2(a) below. The optional interest rate shall be subject to the terms and conditions described later in this Agreement. Any principal amount bearing interest at an optional rate under this Agreement is referred to as a “Portion,” and each interest period designated pursuant to Section 2.2(a) for such Portion is referred to as an "Interest Period". The following optional interest rate is available: (a) the LIBOR Rate plus 250 basis points. 1.6 Termination or Reduction of Commitment. The Borrower may, upon written notice to the Bank, terminate the Commitment, or from time to time permanently reduce the Commitment; provided that (a) any such notice shall be received by the Bank not later than 8:00 a.m. five (5) business days prior to the date of termination or reduction, (b) if the Commitment is terminated in full, Borrower shall pay on the effective date of termination all outstanding principal, accrued interest, and any prepayment fees due on any LIBOR Rate Portions, (c) any such partial reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (d) the Borrower shall not reduce the Commitment if after giving effect thereto and to any concurrent prepayments hereunder, the principal amount outstanding would exceed the Commitment. All fees accrued until the effective date of any termination of the Commitment shall be paid on the effective date of such termination. Upon the effective date of termination of the Commitment as herein provided, this Agreement shall terminate, except for any expense reimbursement and indemnification provisions set forth in this Agreement which survive the cancellation and termination of this Agreement. 2. OPTIONAL INTEREST RATES 2.1 Optional Rates. Each optional interest rate is a rate per year. Interest on the outstanding principal amount with respect to each Portion under this line of credit will be paid in arrears on each Interest Payment Date. "Interest Payment Date" means, with respect to each outstanding Portion, the last day of each Interest Period applicable to such Portion and the Expiration Date; provided, however, that if any Interest Period exceeds three months, the respective dates that fall every three months after the beginning of such Interest Period shall also be Interest Payment Dates. At the end of any Interest Period, the interest rate for the applicable Portion, to the extent not repaid, will revert to the rate specified in Section 1.4 hereof, unless the Borrower has designated another Interest Period pursuant to Section 2.2(a) during which the optional interest rate will apply for the Portion. No Portion will be converted to a different interest rate during the applicable Interest Period. Upon the occurrence of an Event of Default under this Agreement, the Bank may terminate the availability of optional interest rates for interest periods commencing after the Event of Default occurs. 2 2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following terms and requirements: (a) The Interest Period during which the LIBOR Rate will be in effect will be one (1), two (2), three (3), six (6), or nine (9)months, as selected by Borrower at the time of its applicable election, if any, of the LIBOR Rate, but in no event shall any Interest Period extend beyond the Expiration Date. The first day of the Interest Period must be a day other than a Saturday or a Sunday on which the Bank is open for business in New York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The last day of the Interest Period and the actual number of days during the Interest Period will be determined by the Bank using the practices of the London inter-bank market. (b) Each LIBOR Rate Portion will be for an amount not less than One Hundred Thousand Dollars ($100,000). (c) The “LIBOR Rate” means the interest rate determined by the following formula. (All amounts in the calculation will be determined by the Bank as of the first day of the Interest Period.) LIBOR Rate London Inter-Bank Offered Rate (1.00 - Reserve Percentage) Where, (i) "London Inter-Bank Offered Rate" means, for any applicable Interest Period, the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as selected by Bank from time to time) at approximately 11:00 a.m. London time two (2) London Banking Days before the commencement of the Interest Period, for U.S. Dollar deposits (for delivery on the first day of such interest period) with a term equivalent to such Interest Period. If such rate is not available at such time for any reason, then the rate for that Interest Period will be determined by such alternate method as reasonably selected by the Bank. A “London Banking Day” is a day on which the Bank’s London Banking Center is open for business and dealing in offshore dollars; and (ii) “Reserve Percentage” means the total of the maximum reserve percentages for determining the reserves to be maintained by member banks of the Federal Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage will be expressed as a decimal, and will include, but not be limited to, marginal, emergency, supplemental, special, and other reserve percentages. 3 (d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than 12:00 noon California time on the LIBOR Banking Day preceding the day on which the London Inter-Bank Offered Rate will be set, as specified above. For example, if there are no intervening holidays or weekend days in any of the relevant locations, the request must be made at least three days before the LIBOR Rate takes effect. (e) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of acceleration or otherwise, will be accompanied by the amount of accrued interest on the amount prepaid and a prepayment fee as described below. A “prepayment” is a payment of an amount on a date earlier than the scheduled payment date for such amount as required by this Agreement. (f) The prepayment fee shall be in an amount sufficient to compensate the Bank for any loss, cost or expense incurred by it as a result of the prepayment, including any loss of anticipated profits and any loss or expense arising from the liquidation or reemployment of funds obtained by it to maintain such Portion or from fees payable to terminate the deposits from which such funds were obtained. The Borrower shall also pay any customary administrative fees charged by the Bank in connection with the foregoing. For purposes of this paragraph, the Bank shall be deemed to have funded each Portion by a matching deposit or other borrowing in the applicable interbank market, whether or not such Portion was in fact so funded. (g) The Bank will have no obligation to accept an election for a LIBOR Rate Portion if any of the following described events has occurred and is continuing: (i) Dollar deposits in the principal amount, and for periods equal to the interest period, of a LIBOR Rate Portion are not available in the London inter-bank market; or (ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate Portion. 3. FEES AND EXPENSES 3.1 Fee. (a) Unused Commitment Fee. The Borrower agrees to pay a fee on any difference between the Commitment and the amount of credit it actually uses, determined by the daily amount of credit outstanding during the specified period. The fee will be calculated at 0.2% per year. The fee is due on November 30, 2011 and on the last day of each quarter thereafter. (b) Annual Fee. The Borrower agrees to pay to the Bank an annual fee in an amount equal to 0.5% of the Commitment ("Annual Fee"), if Borrower fails to maintain an Aggregate Average Deposit Balance with the Bank of at least Thirty Five Million Dollars ($35,000,000.00).
